DAUKSCH, J.,
concurring specially.
While I concur with the result I do so reluctantly.
I concur because the petition and the supporting documents, mainly the transcript of a hearing in an earlier case, portions of which are quoted in the majority opinion, lead me to conclude that petitioner may reasonably fear unequal treatment. In that transcript the judge disallowed one *426of the children, a 16-year-old son, to testify and made the quoted statements about the 17-year-old daughter.
I am reluctant because on the face of it, it appears any litigant who intends to call a minor as a witness in a domestic case would have cause to require recusal. This situation needs to be closely and more thoroughly gone into in order to determine whether such a harsh result is warranted. I do not mean to imply that a general bias exists, in fact I do not believe such is the case, but the judge should make his position crystal clear for all.